It seems to me that the decisions reviewed in the opinion of the majority passed upon facts unlike those before us, and that the principles employed by them do not demand a conclusion that the defendant was negligent and that the plaintiff was free from negligence. Moreover, I believe that note should be taken of the testimony which will now be mentioned. Plaintiff's husband, who passed through the door immediately after his wife, gave the following testimony upon direct examination:
"Q. Now, when you got out, you say your wife was lying on the sidewalk?
"A. Yes, sir.
"Q. About where were her feet relative to that little offset there?
"A. Well, she was kind of lying down — she was lying right on the edge of this. One foot was under and the other foot was up this way (indicating). *Page 124 
"Q. When you say on the edge of it, was she still on this edge between the door and the sidewalk?
"A. Well, there is a white marble thing like this (indicating). She was lying right in there.
"Q. Then she would be lying on the ground between the door and the sidewalk; she wasn't out on the sidewalk? Was she out on the sidewalk, part of her body?
"A. Part of her body was on the outside of the drop.
"Q. On the outside of the drop. And then part of the body on top?
"A. One foot was inside, just laying right on the raise there."
No other witness testified upon the same subject, and this testimony is not explained or modified by any other part of the husband's evidence.
By reverting to the testimony of the plaintiff (quoted in the opinion of the majority) it will be seen that when she was asked, "Was it that jar that knocked you down to the pavement?" she replied, "I think it was." Thus, she says that it was a jar, imparted to the door by some other user of it, that tripped her feet. She thereby excluded, as a cause, the drop-off that lay ahead. This is in accord with the testimony of her husband whose above-quoted testimony indicates that a part, at least, of plaintiff's body had not reached the sidewalk even after she came to rest after the fall. That these are the only reasonable conclusions that can be drawn from the record is made certain by the following testimony given by the plaintiff upon redirect examination (quoted by the majority): "I meant when the door gave a jerk, that it was a jerk that threw me forward over the step and that is how I made the fall." Thus, the two and one-half inch step-off was not the cause of plaintiff's loss of her footing, although it prolonged the fall two and one-half inches. But if an *Page 125 
incline, as suggested by the plaintiff, had been substituted for the step-off the fall would have been just as long. We can, therefore, dismiss the step-off as the cause of plaintiff's injury.
This incident happened in broad daylight. The plaintiff made no charge that the door was defective. She admits that she had passed through the other two doors adjacent to it on more than one occasion, and therefore must have been acquainted with the operation of revolving doors of the kind she passed through on November 15, 1930. She concedes that one could look through the glass panels after entering the door and observe the sidewalk out beyond; however, upon this occasion, for a reason which the plaintiff did not disclose, she did not look.
It is my belief that the evidence fails to disclose any fault upon the defendant's part, and I, therefore, believe that the judgment of the circuit court should be affirmed. *Page 126